Exhibit 10.7(b)

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

ESMARK INCORPORATED

2007 INCENTIVE COMPENSATION PLAN

Participant:

Grant Date:

Total Number of Restricted Stock Units:

TIME-BASED AWARDS

Units:

Vesting Schedule:

Forfeiture: The Units are subject to forfeiture in the event of your termination
of employment with the Company prior to vesting in accordance with the Plan and
Agreement.



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

The parties to this Restricted Stock Unit Award Agreement (this “Agreement”) are
Esmark Incorporated (the “Company”), and the person identified in the attached
Notice of Grant of Restricted Stock Unit Award (the “Participant”).

The Board of Directors (the “Board”) of the Company has authorized and approved
the Esmark Incorporated 2007 Incentive Compensation Plan, dated November 27,
2007 (the “Plan”). The Plan, in part, provides for the grant of Stock Units
subject to certain restrictions and other terms set forth in the Plan and the
applicable Award Agreement. Pursuant to the Plan, the Committee has approved an
award to the Participant of restricted Stock Units on the terms and subject to
the conditions set forth in the Plan and in this Agreement.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

 

1. RESTRICTED STOCK UNITS

1.1 Grant of Restricted Stock Units.

(a) As of the Grant Date set forth in the Notice of Grant, the Company grants to
the Participant the number of Restricted Stock Units set forth in the Notice of
Grant (the “Units”), which represent shares of the Company’s common stock, par
value $.01 per share (“Common Stock”). The Units are subject to the restrictions
set forth in Section 1.2 of this Agreement, the terms and conditions of the Plan
and the other terms and conditions contained in this Agreement.

(b) The Units granted under this Agreement shall be reflected in a bookkeeping
account maintained by the Company during the Restricted Period. If and when the
restrictions set forth in Section 1.2 expire in accordance with the terms of
this Agreement, and upon the satisfaction of all other applicable conditions as
to the Units, such Units (and any related Dividend Units described in
Section 1.1(c) below) not forfeited pursuant to Section 1.4 hereof shall be
settled in cash or shares of Common Stock as provided in Section 1.1(e) of this
Agreement and otherwise in accordance with the Plan.

(c) With respect to each Unit, whether or not vested, that has not been
forfeited (but only to the extent such award of Units has not been settled for
cash or Common Stock), the Company shall, with respect to any cash dividends
paid on the Common Stock, accrue and credit to the Participant’s bookkeeping
account a number of Units having a Fair Market Value as of the date such
dividend is paid equal to the cash dividends that would have been paid with
respect to such Unit if it were an outstanding share of Common Stock (the
“Dividend Units”). These Dividend Units thereafter shall (i) be treated as Units
for purposes of future dividend accruals pursuant to this Section 1.1(c); and
(ii) vest in such amounts (rounded to the nearest whole Unit) at the same time
as the Units with respect to which such Dividend Units were received. Any
dividends or distributions on Common Stock paid other than in cash shall accrue
in the Participant’s bookkeeping account and shall vest at the same time as the
Units in respect of which they are made (in each case in the same form, based on
the same record date and at the same time, as such dividend or other
distribution is paid on such Common Stock).



--------------------------------------------------------------------------------

(d) The Company’s obligations under this Agreement (with respect to both the
Units and the Dividend Units, if any) shall be unfunded and unsecured, and no
special or separate fund shall be established and no other segregation of assets
shall be made. The rights of Employee under this Agreement shall be no greater
than those of a general unsecured creditor of the Company. In addition, the
Units shall be subject to such restrictions as the Company may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which Common Stock is then listed,
and any applicable federal or state securities law.

(e) Except as otherwise provided in this Agreement, settlement of the Units in
accordance with the provisions of this Section 1.1(e) shall be delivered as soon
as practicable after the end of the Restricted Period, and upon the satisfaction
of all other applicable conditions as to the Units (including the payment by the
Participant of all applicable withholding taxes). At such time, the Company
shall deliver to the Participant one share of Common Stock (or cash equal to the
Fair Market Value of one share of Common Stock) for each Unit. The Units so
payable to the Participant shall be paid solely in shares of Common Stock,
solely in cash based on the Fair Market Value of the Common Stock (determined as
of the first business day next following the last day of the Restricted Period),
or in a combination of the two, as determined by the Committee in its sole
discretion.

1.2 Restrictions.

(a) The Participant shall have no rights as a stockholder of the Company by
virtue of any Unit unless and until such Unit vests and resulting shares of
Common Stock are issued to the Participant:

(b) None of the Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period, except as may be
permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.

(c) Any attempt to dispose of the Units or any interest in the Units in a manner
contrary to the restrictions set forth in this Agreement shall be void and of no
effect.

1.3 Restricted Period and Vesting. The “Restricted Period” is the period
beginning on the Grant Date and ending in accordance with the Vesting Schedule
or the Performance Cycle, as applicable, set forth in the attached Notice.
Subject to the provisions contained in Section 1.4, 1.5 and 1.6, the Units shall
be deemed vested and no longer subject to forfeiture under Paragraph 1.4 upon
expiration of the Restricted Period, and the satisfaction of all other
applicable conditions, as to the Units (including the payment by the Participant
of all applicable withholding taxes). For purposes of clarification, a Change of
Control during the Restricted Period shall not accelerate or otherwise affect
the vesting of the Units, except to the extent the Committee otherwise exercises
its discretion as provided under Section 1.6 of this Agreement with regard to
any such Change of Control.



--------------------------------------------------------------------------------

1.4 Forfeiture. Subject to Section 1.6 hereof, if during the Restricted Period
(i) the Participant’s employment with the Company, its Affiliates and/or its
subsidiaries is terminated for any reason, including termination by reason of
resignation, (ii) there occurs a material breach of this Agreement by the
Participant or (iii) the Participant fails to meet the tax withholding
obligations described in Section 1.5(b) hereof, all rights of the Participant to
the Units that have not vested in accordance with Section 1.3 as of the date of
such termination shall terminate immediately and be forfeited in their entirety.

1.5 Withholding.

(a) The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Units.

(b) The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of the Plan.

(c) The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of shares of Common Stock to satisfy
tax withholding obligations as it deems necessary or appropriate to facilitate
and promote the conformity of the Participant’s transactions under the Plan and
this Agreement with Rule 16b-3 under the Securities Exchange Act of 1934, as
amended, if such Rule is applicable to transactions by the Participant.

1.6 Committee’s Discretion. Notwithstanding any provision of this Agreement to
the contrary:

(a) The Committee shall have discretion under Section 7.4(d) of the Plan to
waive any forfeiture of the Units as set forth in Section 1.4 hereof, the
Restricted Period and any other conditions set forth in this Agreement; and

(b) Participant may have an employment agreement that contains provisions that
accelerate or otherwise affect the vesting of the Units.

1.7 Defined Terms. Capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Plan.

2. REPRESENTATIONS OF THE PARTICIPANT

The Participant hereby represents to the Company that the Participant has read
and fully understands the provisions of this Agreement and the Plan and his or
her decision to participate in the Plan is completely voluntary. Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this restricted stock unit
award.



--------------------------------------------------------------------------------

3. NOTICES

All notices or communications under this Agreement shall be in writing,
addressed, if to the Company, at its corporate offices, and, if to the
Participant, at the address contained in the Company’s records. Any such notice
or communication shall be (a) delivered by hand (with written confirmation of
receipt) or sent by a nationally recognized overnight delivery service (receipt
requested) or (b) be sent certified or registered mail, return receipt
requested, postage prepaid, addressed as above (or to such other address as such
party may designate in writing from time to time), and the actual date of
receipt shall determine the time at which notice was given.

4. ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Participant and the assigns and successors of the
Company, but neither this Agreement nor any rights hereunder shall be assignable
or otherwise subject to hypothecation by the Participant.

5. ENTIRE AGREEMENT; AMENDMENT; TERMINATION

This Agreement represents the entire agreement of the parties with respect to
the subject matter hereof. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. The
Agreement may be amended at any time by written agreement of the parties hereto.

6. GOVERNING LAW

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Delaware other than the conflict
of laws provisions of such laws.

7. SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

8. NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION; EFFECT ON OTHER PLANS

This Agreement shall not confer upon the Participant any right with respect to
continued



--------------------------------------------------------------------------------

employment by the Company, its Affiliates or its Subsidiaries or continued
participation under the Plan, nor shall it interfere in any way with the right
of the Company, its Affiliates and its Subsidiaries to terminate the
Participant’s employment at any time. Payments received by the Participant
pursuant to this Agreement shall not be included in the determination of
benefits under any pension, group insurance or other benefit plan of the
Company, its Affiliates or any Subsidiaries in which the Participant may be
enrolled or for which the Participant may become eligible, except as may be
provided under the terms of such plans or determined by the Board.

9. NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.

10. USE OF THE WORD “PARTICIPANT”

Wherever the word “Participant” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Units may be
transferred by will or the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.

11. FURTHER ASSURANCES

The Participant agrees, upon demand of the Company or the Committee, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, stock powers with respect to shares
of Common Stock issued or otherwise distributed in relation to the Units) which
may be reasonably required by the Company or the Committee, as the case may be,
to implement the provisions and purposes of this Agreement and the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

ESMARK INCORPORATED By:  

 

Name:   Title:  

Accepted by:

 

Participant